Title: To James Madison from Benjamin Joy, 23 May 1822
From: Joy, Benjamin
To: Madison, James


                
                    Dear Sir
                    Boston 23rd May 1822.
                
                On my return, yesterday, from the interior of the state of NYork I had the Honor of receiving your letter of the 18th March and that of the 6th Inst. with copy of the former; for which be pleased to receive my thanks. I very much regret that by my absence you did not receive a reply to your favor of the 18th March which would have prevented you the trouble of again writing, tho’ it lays me under a pleasing additional obligation to you. My Brother was, in my absence, informed of the contents of your letter. With sincere wishes for your happiness I beg you Sir to receive the unfain’d respects of your Obliged Hhble Servt
                
                    B: Joy
                
            